 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
 6   Representing the United States of America
 7
                       UNITED STATES DISTRICT COURT
 8
                            DISTRICT OF NEVADA
 9                                                -oOo-

10    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-356-APG-DJA

11                      Plaintiff,                       STIPULATION TO CONTINUE
                                                         PRELIMINARY HEARING FOR
12    vs.                                                REVOCATION OF SUPERVISED
                                                         RELEASE
13    LAVALE ANTONIO SOLOMON,

14                      Defendant

15

16

17   IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

18   United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel for

19   the United States of America, and Rene L. Valladares, Federal Public Defender, and Margaret

20   Lambrose, Assistant Federal Public Defender, counsel for Lavale Antonio Solomon, that the

21   preliminary hearing for revocation of supervised release, currently scheduled for Thursday,

22   September 5, 2019 at 11:00 a.m. be vacated and continued to Tuesday, September 10, 2019 at

23   3:00 p.m. or later or a date and time convenient to the Court soon thereafter.

24          This Stipulation is entered into for the following reasons:



                                                     1
            Case 2:16-cr-00356-APG-DJA Document 50 Filed 08/28/19 Page 2 of 4



 1          1.      An essential witness, the probation officer supervising offender Solomon, is

 2   unavailable on the currently scheduled date.

 3          2.      Counsel for offender Solomon was only recently assigned. Counsel for offender

 4   Solomon, the U.S. Probation Office and the U.S. Attorney’s Office request additional time to

 5   discuss the matter.

 6          3.      Offender Solomon is in custody and agrees with the need for a continuance.

 7          4.      The U.S. Probation Office and the U.S. Attorney’s Office agree to the

 8   continuance.

 9   This is the second request for a continuance of the preliminary hearing for revocation of

10   supervised release.

11                                       RELIEF REQUESTED

12          For the reasons stated above, the parties request the Court vacate the preliminary

13   hearing for revocation of supervised release in this matter currently scheduled for Thursday,

14   September 5, 2019 at 11:00 a.m. and continue the hearing to Tuesday, September 10, 2019 at

15   3:00 p.m. or later or a date and time convenient to the Court soon thereafter. A proposed order

16   is attached.

17   Dated: August 28, 2019

18    Counsel for LAVALE A. SOLOMON

19    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
20

21    _____________//s//_______________                  _____________//s//_______________
      MARGARET LAMBROSE                                  DANIEL J. COWHIG
22    Assistant Federal Public Defender                  Assistant United States Attorney

23

24


                                                     2
           Case 2:16-cr-00356-APG-DJA Document 50 Filed 08/28/19 Page 3 of 4



 1

 2

 3

 4
                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
 5                                               -oOo-

 6   UNITED STATES OF AMERICA,                          Case No. 2:16-cr-356-APG-DJA

 7                    Plaintiff,
                                                        PROPOSED
 8   vs.                                                ORDER GRANTING THE
                                                        STIPULATION TO CONTINUE
 9   LAVALE ANTONIO SOLOMON,                            PRELIMINARY HEARING FOR
                                                        REVOCATION OF SUPERVISED
10                    Defendant                         RELEASE

11

12                                              ORDER

13   IT IS HEREBY ORDERED, based upon the stipulation of the parties and the record in this

14   case and for good cause shown, that the preliminary hearing for revocation of supervised

15   release currently scheduled for Thursday, September 5, 2019 at 11:00 a.m. be vacated and

16   continued to Tuesday, September 10, 2019 at __:__ _.m. in Las Vegas Courtroom 3A.
                                                 3:30 p.m.

17   IT IS SO ORDERED this August ____,
                                  28th 2019:

18

19                                      ________________
                                        DANIEL J. ALBREGTS
20                                      UNITED STATES MAGISTRATE JUDGE

21

22

23

24


                                                    1
          Case 2:16-cr-00356-APG-DJA Document 50 Filed 08/28/19 Page 4 of 4



 1

 2                                  CERTIFICATE OF SERVICE

 3         I, Daniel J. Cowhig, certify that the following individual was served with a copy of the

 4   STIPULATION TO CONTINUE PRELIMINARY HEARING FOR REVOCATION OF

 5   SUPERVISED RELEASE on this date by Electronic Case File system:

 6         Margaret Lambrose
           Assistant Federal Public Defender
 7         411 E. Bonneville AVE STE 250
           Las Vegas, Nevada 89101
 8         (702) 388-6577/Phone
           maggie_lambrose@fd.org
 9         Counsel for Lavale Antonio Solomon

10   DATED August 28, 2019

11

12                                             _____________//s//_______________
                                               DANIEL J. COWHIG
13                                             Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24


                                                   1
